Exhibit 10.3

AMENDMENT TO SHARE PURCHASE AGREEMENT

AMENDMENT TO SHARE PURCHASE AGREEMENT, dated as of December 15, 2019 (this
“Amendment”), by and between Oprah Winfrey, an individual having a mailing
address at c/o Harpo, Inc. 1041 North Formosa Avenue, West Hollywood, CA 90046
(“OW”), and WW International, Inc. (formerly known as Weight Watchers
International, Inc.), a Virginia corporation (the “Company”).

WHEREAS, OW and the Company entered into that certain Share Purchase Agreement,
dated as of October 18, 2015 (the “Share Purchase Agreement”), by and between OW
and the Company; and

WHEREAS, in accordance with Section 8.3 of the Share Purchase Agreement, the
parties hereto wish to amend certain provisions of the Share Purchase Agreement
as described herein; and

WHEREAS, substantially concurrent with the execution and delivery of this
Amendment, the Company and OW shall execute and deliver the WW International,
Inc. Term Sheet for Consultant Stock Option Award, including the Terms and
Conditions relating thereto, dated the date hereof (the “Option Agreement”),
pursuant to which the Company grants OW an option to purchase an aggregate of
3,276,484 shares of the Company’s Common Stock at a purchase price of $38.84 per
share (the “Granted Options”), and the Company and OW shall execute and deliver
the First Amendment of Strategic Collaboration Agreement, dated as of the date
hereof.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements contained in the Share Purchase Agreement
and this Amendment, and intending to be legally bound hereby and thereby, the
parties hereto agree as follows:

1.         Definitions. Capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms as set forth in the Share
Purchase Agreement and all references to Sections shall mean the Sections of the
Share Purchase Agreement unless reference is made to another document.

2.         Amendments to Share Purchase Agreement.

 

  (a)

Section 4.5 of the Share Purchase Agreement, is hereby deleted in its entirety
and replaced with the following:

Section 4.5.    Intentionally Left Blank.

 

  (b)

Following Section 4.6 of the Share Purchase Agreement, a new Section shall be
added as follows:

Section 4.7 Expiration. The provisions of this Article IV shall expire and
terminate on January 1, 2023.



--------------------------------------------------------------------------------

3.        Effect of Amendment. This Amendment shall become effective upon the
execution and delivery of this Amendment by the parties, but will not become
operative unless and until the shareholders of the Company approve the award of
the Granted Options pursuant to the Option Agreement on or prior to June 30,
2020. This Amendment shall not constitute an amendment or waiver of any
provision of the Share Purchase Agreement not expressly amended or waived herein
and shall not be construed as an amendment, waiver or consent to any action that
would require an amendment, waiver or consent except as expressly stated herein.
The Share Purchase Agreement, as amended by this Amendment, is and shall
continue to be in full force and effect and is in all respects ratified and
confirmed hereby.

4.        Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument. Facsimile and electronic (.PDF)
signatures shall be sufficient to execute this Amendment.

5.        Governing Law; Jurisdiction. This Amendment shall be governed and
construed in accordance with the laws of the State of New York applicable to
contracts made and wholly performed within such state, except for matters
directly within the purview of Virginia Stock Corporation Act, which shall be
governed by the Virginia Stock Corporation Act. Each of OW and the Company
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York and in the courts hearing appeals therefrom unless no basis
for federal jurisdiction exists, in which event each party hereto irrevocably
consents to the exclusive jurisdiction and venue of the Supreme Court of the
State of New York, New York County, and the courts hearing appeals therefrom,
for any action, suit or proceeding arising out of or relating to this Agreement
and the transactions contemplated hereby.

6.        Termination. The parties agree that if, for any reason, the Share
Purchase Agreement is terminated in accordance with its terms prior to closing
of the transactions contemplated thereunder, this Amendment will also terminate
and be of no further force or effect.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

OPRAH WINFREY

/s/ Oprah Winfrey

Oprah Winfrey

 

WW INTERNATIONAL, INC.

By:  

/s/ Mindy Grossman

Name:   Mindy Grossman Title:   President and Chief Executive Officer